Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 1 of 11 PageID #: 395



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

UNITED STATES OF AMERICA,

                                              MEMORANDUM AND ORDER
           - against -
                                              18-CR-197 (KAM)

WARREN FLEMING,
                              Defendant.

------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           Before the court is a motion filed by Warren Fleming

(“Defendant” or “Mr. Fleming”), who is currently serving a 65-

month prison sentence at the Federal Correctional Institution

located in Danbury, Connecticut (“FCI Danbury”), to modify his

prison sentence under the First Step Act.         Defendant moves for a

modification on the basis of the global COVID-19 pandemic and

his pre-existing medical condition (asthma).          The Government

opposes the motion.     For the reasons herein, Defendant’s motion

is respectfully DENIED.

                                Background

           The court assumes the parties’ familiarity with the

relevant background in Mr. Fleming’s case.         In April 2018,

police arrested Mr. Fleming in connection with an alleged

domestic violence incident.      (ECF No. 44, Presentence

Investigation Report (“PSR”), ¶ 3.)        Upon his arrest, officers


                                     1
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 2 of 11 PageID #: 396



recovered a .380 caliber Bersa 85 semiautomatic pistol from Mr.

Fleming’s waistband, along with 11 twists and one Ziplock bag

containing cocaine base, and $392 in cash.          (Id. at ¶¶ 5-6.)     In

March 2019, Mr. Fleming pleaded guilty to one count of

possession with intent to distribute cocaine base, and one count

of use and possession of a firearm during and in furtherance of

a drug trafficking crime.      (Id. at ¶¶ 11, 13, 19.)

           On September 19, 2020, this court sentenced Mr.

Fleming to five months’ imprisonment as to the possession with

intent to distribute count, and 60 months’ imprisonment as to

the possession of a firearm count, to be served consecutively.

(Minute Entry, Sept. 19, 2020; ECF No. 53, Judgment.)            Mr.

Fleming is currently incarcerated at FCI Danbury.          His time

served dates to April 5, 2018, and he asserts that his release

date is December 22, 2022.

           On May 26, 2020, Defendant filed the instant motion to

modify his sentence pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A)(i).    (ECF No. 56, Defendant’s Emergency Motion for

Release from Custody (“Mot.”).)          The court ordered the

Government to respond by May 28, 2020, and the Government filed

an opposition to Mr. Fleming’s motion on that date.           (ECF No.

57, Government’s Response in Opposition (“Opp.”).)




                                     2
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 3 of 11 PageID #: 397



                             Legal Standard

           The First Step Act, 18 U.S.C. § 3582(c), or the so-

called “compassionate release” statute, creates an exception to

the general prohibition against modifying a term of imprisonment

once it has been imposed.      Pursuant to the First Step Act,

defendants may move a court to “reduce” a term of imprisonment

upon a finding that “extraordinary and compelling reasons

warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”      18 U.S.C. § 3582(c)(1)(A).       The court

may modify a sentence “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,

whichever is earlier.”     Id.

           The relevant policy statement, U.S.S.G. § 1B1.13,

allows the court to reduce a term of imprisonment if

“extraordinary and compelling reasons warrant the reduction,”

“the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g),” and

“the reduction is consistent with this policy statement.”

Additionally, in considering a sentence reduction, the court

must apply the Section 3553(a) sentencing factors, including:

                                     3
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 4 of 11 PageID #: 398



(1) the nature and circumstances of the offense and the history

and characteristics of the defendant, (2) the need for the

sentence imposed to afford adequate deterrence to criminal

conduct, (3) the need for the sentence imposed to protect the

public from further crimes of the defendant, and (4) the need

for the sentence imposed to provide the defendant with needed

educational or vocational training, medical care, or other

correctional treatment in the most effective manner.           See 18

U.S.C. §§ 3553(a), 3583(d)(1).

            “The defendant carries the burden of showing that he

or she is entitled to a sentence reduction under the statute.”

United States v. Schultz, 2020 WL 2764193, at *2 (W.D.N.Y. May

28, 2020) (citing United States v. Ebbers, 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020)).

                                Discussion

  I.      Exhaustion of Administrative Remedies

            The Government argues that Mr. Fleming’s motion is

procedurally barred because he failed to exhaust his

administrative remedies.      (Opp. at 6-8.)     Mr. Fleming applied to

the Warden of FCI Danbury for compassionate release on April 23,

2020, and his request was denied on May 1, 2020.          (Id.; Opp.,

Ex. A.)    The Warden’s denial stated that Mr. Fleming could

“commence an appeal of this decision via the administrative

remedy process by submitting [his] concerns on the appropriate

                                     4
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 5 of 11 PageID #: 399



form (BP-9) within 20 days of the receipt of this response.”

(Opp., Ex. A.)    The Government argues that, in order to exhaust,

Mr. Fleming had to follow the appeal process set forth in the

Warden’s denial.    (Opp. at 6-7.)       Mr. Fleming argues that he

“clearly exhausted his administrative remedies” because “[m]ore

than 30 days have elapsed since the time of Mr. Fleming’s

request” to the Warden.      (Mot. at 7.)

           Under the statute, a defendant may bring a motion for

compassionate release upon “fully exhaust[ing] all

administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier.”          U.S.C. §

3582(c)(1)(A).    The Government argues that this language

requires a defendant to exhaust all possible administrative

remedies, unless the warden fails to respond within 30 days, at

which point a defendant can file a motion with the court.

Conversely, Defendant contends that a defendant has the option

either to fully exhaust available administrative remedies, or to

simply wait 30 days after filing a request with the warden

before filing a motion with the court.

           Courts in this circuit are divided over the proper

reading of the statute’s exhaustion requirement, particularly in

the context of the global COVID-19 pandemic.          See United States

                                     5
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 6 of 11 PageID #: 400



v. Bolino, 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020) (“If the

prison warden denies th[e] request, the prisoner must appeal the

denial through the BOP’s Administrative Remedy Procedure.”)            But

see United States v. Haney, 2020 WL 1821988, at *3 (S.D.N.Y.

Apr. 13, 2020) (“[T]he statute does not necessarily require the

moving defendant to fully litigate his claim before the agency

. . . .    Rather, it requires the defendant either to exhaust

administrative remedies or simply to wait 30 days after serving

his petition on the warden of his facility before filing a

motion in court.”) (emphasis in original).

            The Second Circuit has not yet had occasion to resolve

this dispute over the proper reading of the statute’s exhaustion

requirement.    The court need not resolve it now in order to

adjudicate Mr. Fleming’s motion.         For the reasons that follow,

the court finds that his motion fails on the merits.

  II.     Grounds for Relief

            It is Mr. Fleming’s burden to show that there are

“extraordinary and compelling reasons” that warrant a

modification of his sentence.       18 U.S.C. § 3582(c)(1)(A)(i); see

Schultz, 2020 WL 2764193, at *2.         The court will consider the

circumstances presented by the global COVID-19 pandemic, the

relevant policy statement, and the sentencing factors set forth

in Section 3553(a), including: (1) the nature of the offense and

the history of the defendant; (2) the need to afford adequate

                                     6
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 7 of 11 PageID #: 401



deterrence; (3) the need to protect the public from further

crimes of the defendant; (4) the need to provide the defendant

with needed educational or vocational training, medical care, or

other correctional treatment.

           With respect to COVID-19, Mr. Fleming argues that (1)

his facility, FCI Danbury, has been hit particularly hard by the

pandemic (Mot. at 3-5), and (2) his asthma renders him

particularly vulnerable (id. at 5-6).          As of May 10, 2020, 77

inmates at FCI Danbury tested positive for COVID-19, and at

least one had died.     (Id. at 4.)       The Government concedes that

the facility is experiencing “a serious and active outbreak” of

the disease, but notes that there were only 15 inmates and two

staff members with “active cases” as of May 27, 2020. 1          (Opp. at

4.)   It is also undisputed that Mr. Fleming has suffered from

asthma since childhood.      (Id. at 3.)      According to the Centers

for Disease Control and Prevention, “[m]oderate-to-severe asthma

may put people at higher risk for severe illness from COVID-19.” 2

           Because Defendant is incarcerated at a facility where

COVID-19 is active, and he is potentially at a higher risk for


1 As of June 1, 2020, according to the Bureau of prisons, there were 15
active cases among inmates and two active cases among staff at FCI
Danbury. Federal Bureau of Prisons, “COVID-19 Cases,” available at
https://www.bop.gov/coronavirus/ (accessed June 1, 2020).
2 Centers for Disease Control and Prevention, “Groups at Higher Risk
for Severe Illness,” available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (accessed May 28, 2020).

                                      7
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 8 of 11 PageID #: 402



complications in the event he were to contract COVID-19, those

facts weigh in favor of granting his motion.          However, they do

so only slightly, and they do not on their own constitute

“extraordinary and compelling reasons” to modify Defendant’s

sentence, as required by the statute.        See United States v.

Weingarten, 2020 WL 2733965, at *3 (E.D.N.Y. May 26, 2020)

(incarceration at facility with 48 total confirmed cases and 12

active cases of COVID-19 “not sufficiently compelling or

extraordinary”); Schultz, 2020 WL 2764193, at *5 (asthma “does

not constitute an extraordinary and compelling reason for a

sentence reduction under the medical-condition section of

U.S.S.G. § 1B1.13,” which requires a “terminal illness” or “a

serious condition, impairment, or age-related deterioration that

substantially diminishes his ability to provide self-care”).

           Though Mr. Fleming may be at higher risk if he were to

contract COVID-19, he has managed his asthma throughout the

course of his life, including during his incarceration, with

medication.   (Opp. at 3.)     Mr. Fleming’s motion made no showing

that his asthma is moderate or severe, or that there is any

reason he will not be able to continue to provide self-care

within the Bureau of Prisons facility.        See United States v.

Gileno, 2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (denying

motion where defendant “has not shown that his medical issues,

which remain largely the same as when he was sentenced,

                                     8
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 9 of 11 PageID #: 403



‘substantially diminish his ability to provide self-care’ within

the correctional facility”); see also Schultz, 2020 WL 2764193,

at *7 (“a high-risk factor (asthma) coupled with incarceration

in a proven hotbed facility that has seen hundreds of positive

cases and multiple inmate deaths . . . alone, however, does not

necessarily compel release”).       The circumstances, therefore,

weigh only slightly in favor of modifying Mr. Fleming’s

sentence.

            All of the policy factors and Section 3553(a) factors,

on the other hand, weigh heavily against modifying the sentence.

Mr. Fleming received his sentence based on the court’s analysis

of those factors, and the court’s considerations remain

consistent.    Most notably, Mr. Fleming’s criminal history prior

to the offense for which he was sentenced demonstrates a need

for his incarceration to protect the public, as well as to deter

similar criminal behavior.      See U.S.S.G. § 1B1.13 (the court

must consider whether Defendant is a “danger to the safety of

any other person or to the community”); 18 U.S.C. § 3553(a)(2)

(the court must “afford adequate deterrence to criminal conduct”

and “protect the public from further crimes of the defendant”).

            In 1990, Mr. Fleming was convicted of attempted

robbery.    (PSR ¶ 8.)   In 1993, Mr. Fleming was convicted of

criminal possession of a loaded firearm and criminal possession

of cocaine.    (Id.)   Later in 1993, Mr. Fleming was convicted of

                                     9
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 10 of 11 PageID #: 404



attempted robbery and criminal possession of a loaded firearm.

(Id.)   In 1996, Mr. Fleming was convicted of murder in aid of

racketeering activity and aiding and abetting.          (Id.)

           Mr. Fleming’s history of violent crime, which

escalated over time despite prior terms of incarceration,

demonstrates that his sentence was appropriate.           The court

recognizes that the aforementioned criminal incidents were, as

Mr. Fleming argues, “long ago.”        (Mot. at 9.)    But the court

does not agree that Mr. Fleming is no longer a threat to the

community.    His current sentence resulted from yet another crime

Mr. Fleming committed, in 2018, involving a firearm.            See United

States v. Boyd, 2020 WL 2732011, at *3 (S.D.N.Y. May 26, 2020)

(“The history and characteristics of the Defendant also counsel

against granting his motion.”).

           The court is concerned for all inmates and respects

the challenges of incarceration during an unprecedented global

pandemic, but the court must also consider the protection of the

public at large.     Mr. Fleming has served approximately 25 months

of his 65-month sentence, and, despite his asthma and the

presence of COVID-19 at FCI Danbury, he has not shown

“extraordinary and compelling reasons” warranting a modification

of his sentence.




                                     10
Case 1:18-cr-00197-KAM Document 58 Filed 06/01/20 Page 11 of 11 PageID #: 405



                                Conclusion

           For the foregoing reasons, Mr. Fleming’s motion is

respectfully DENIED.      Mr. Fleming has not made a showing of

“extraordinary and compelling reasons” warranting a modification

of his sentence.     Though his asthma may place him at greater

risk if he were to contract COVID-19, all of the other relevant

factors weigh against a modification of his sentence.

SO ORDERED.

Dated:     Brooklyn, New York
           June 1, 2020


                                          __________/s/_    ___________
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge




                                     11
